DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 05-03-21.
Claims 2, 15 and 22 are amended.
Claim 1 is canceled.
Claims 15-25 are withdrawn.

Election/Restrictions
This application contains claims 15-25 drawn to an invention nonelected and withdrawn.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Response to Arguments
Applicant's arguments filed 12-20-20 have been fully considered but they are not persuasive.
Applicant argues that the prior arts do not disclose the limitation of “the third interconnect located within a die footprint of the die coupled with the second substrate”.
This argument is not persuasive because
The main reference Wong disclose 
the third interconnect (inner solder ball 340, fig. 3) and a die footprint of the die (of 320a, fig. 3) is coupled with a second substrate (310, fig. 3); the only 
Jiang teaches a device wherein
the third interconnect (inner ball of upper BGA, fig. 9-10) located within a die footprint of the die (of 40, fig. 9-10) coupled with the second substrate (of 45, fig. 9-10). 
Examiner’s Notes: since the main reference Wong already disclose a die footprint of the die coupled to the second substrate, it is not necessary to point out the second substrate in the secondary reference, and the secondary reference of Jiang clearly shown the inner solder ball is directly under the die. For clarity of the argument in the final rejection, the examiner point out the secondary reference of Jiang also has a substrate for the mounted die coupled to: a die footprint of the die (40, fig. 9-10) is coupled to a substrate (54, fig. 9-10).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the inner ball of upper BGA within a footprint of a mounted die (directly under the die) as taught by Jiang in the electronic device of Wong (just move upper balls 340 inside direction, and rearrange inner ball of 340 directly under die 320a, fig. 3), in order to rearrange inner ball of upper BGA directly under a die footprint, to meet the circuit and design needs for the electronic device; since a location of a solder ball directly under or not directly under a mounted die would be an obvious matter of design choice, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US20120159118), in view of Jiang et al. (US20030230801).
Re Claim 2, Wong show and disclose
An electronic device, comprising: 
a processor (120, fig. 1-3) coupled with a first substrate (110, fig. 1-3); 
a memory device (300, fig. 3) including a die (320a, fig. 3) coupled with a second substrate (310, fig. 3); 
an interposer (130, fig. 3) coupled between the first substrate and the second substrate, wherein the interposer includes: 
a first side (lower side) having a first array of interconnects (of lower BGA, fig. 3) coupled with the first substrate, wherein the first array of interconnects includes: 
a first perimeter dimension (of lower, fig. 3); 
a first interconnect (inner ball of lower BGA, fig. 3); and 
a second interconnect (outer ball of lower BGA, fig. 3) spaced apart from the first interconnect at a first pitch (fig. 3); 

a second perimeter dimension (of upper BGA, fig. 3),
a third interconnect (inner ball of upper BGA, fig. 3) coupled with the first interconnect through the interposer (fig. 3),
a fourth interconnect (outer ball of upper BGA, fig. 3) spaced from the third interconnect at a second pitch (fig. 3), wherein: 
the fourth interconnect is coupled with the second interconnect through the interposer (fig. 3); and 
the fourth interconnect is located outside of a die footprint of the die (of 320a, fig. 3) coupled with the second substrate (310, fig. 3);
Wong does not disclose
the second perimeter dimension is less than the first perimeter dimension; and the third interconnect located within the die footprint of the die coupled with the second substrate.
Jiang teaches a device wherein
the second perimeter dimension (of upper BGA of interposer 16, fig. 8-12) is less than the first perimeter dimension (of lower BGA of interposer 16, fig. 8-12); and the third interconnect (inner ball of upper BGA, fig. 9-10) located within the die footprint of the die (of 40, fig. 9-10) coupled with the second substrate (of 45, fig. 9-10).

Re Claim 3, Wong and Jiang disclose
The electronic device of claim 2, wherein the first pitch is different than the second pitch (fig. 3).
Re Claim 4, Wong and Jiang disclose
The electronic device of claim 2, wherein the first pitch is less than the second pitch (fig. 10 of Jiang).
	Re Claim 5, Wong and Jiang disclose

Re Claim 6, Wong and Jiang disclose
The electronic device of claim 5, wherein the ball grid array includes: a first electrical interconnect structure (second ball of BGA on 110, fig. 3) coupling the first interconnect and the third interconnect (fig. 3); and a second electrical interconnect structure (first ball of BGA on 110, fig. 3) coupling the second interconnect and the fourth interconnect.
Re Claim 7, Wong and Jiang disclose
The electronic device of claim 2, wherein the interposer includes: a first via (inner side via in interposer 16, fig. 9-10) coupled between the first interconnect and the third interconnect; and a second via (outer side via in interposer 16, fig. 9-10) coupled between the second interconnect and the fourth interconnect.
Re Claim 8, Wong and Jiang disclose
The electronic device of claim 2, wherein the processor comprises a portion of a first package (lower package, fig. 3), and wherein the memory device comprises a portion of a second package (upper package, fig. 3).
Re Claim 9, Wong and Jiang disclose
The electronic device of claim 2, further comprising a foundation substrate (410, fig. 4) coupled with the first substrate, wherein the foundation substrate is located on a first side of the first substrate and the interposer is located on a second side of the first substrate (fig. 4).
Re Claim 10, Wong and Jiang disclose
The electronic device of claim 2, wherein a first array footprint of the first array of interconnects overlaps a second array footprint of the second array of interconnects (fig. 3).
Re Claim 11, Wong and Jiang disclose
The electronic device of claim 2, wherein a first array footprint of the first array of interconnects is exclusive of a second array footprint of the second array of interconnects (fig. 9 of Jiang).
Re Claim 12, Wong and Jiang disclose
The electronic device of claim 2, wherein the die footprint overlaps a processor footprint of the processor (fig. 3).
Re Claim 13, Wong and Jiang disclose
The electronic device of claim 2, wherein the second substrate is located between the memory die and the processor (fig. 3).
Re Claim 14, Wong and Jiang disclose
The electronic device of claim 2, wherein the first interconnect includes a first pad the second interconnect includes a second pad (an interposer having pads to couple with mating terminals (balls of BGA), [0023]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848